Case: 10-10486 Document: 00511411131 Page: 1 Date Filed: 03/15/2011




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                              FILED
                                                                March 15, 2011
                              No. 10-10486
                            Summary Calendar                    Lyle W. Cayce
                                                                     Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff–Appellee,

v.

EDDIE LEE FINLEY,

                                         Defendant–Appellant.

                          ______________________

                             Cons w/ 10-10489
                            Summary Calendar
                          ______________________

UNITED STATES OF AMERICA,

                                         Defendant-Appellee,

v.

EDDIE LEE FINLEY, JR.

                                         Plaintiff-Appellant.




                Appeals from the United States District Court
                     for the Northern District of Texas
                 USDC No. 3:09-CR-232-1 and 3:09-CR-115-1
     Case: 10-10486 Document: 00511411131 Page: 2 Date Filed: 03/15/2011

                               No. 10-10486 c/w 10-10489

Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Eddie Lee Finley has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, ___ F.3d ___, No. 09-
41281, 2011 WL 309173 (5th Cir. Jan. 31, 2011). Finley has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2